82390: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25185: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82390


Short Caption:SNYDER VS. CLEAR RECON CORP.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A823711Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/08/2021 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNathan SnyderRobert J. Kern
							(Kern Law, Ltd.)
						


AppellantSamantha OrrRobert J. Kern
							(Kern Law, Ltd.)
						


RespondentClear Recon Corp.Jory C. Garabedian
							(Former)
						
							(Aldridge Pite, LLP)
						Laurel I. Handley
							(Aldridge Pite, LLP)
						Anthony R. Sassi
							(Aldridge Pite, LLP)
						


RespondentSANAM LimitedAndrew H. Pastwick
							(Law Office of Andrew H. Pastwick, LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/27/2021Filing FeeFiling Fee due for Appeal. (SC)


01/27/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-02494




01/27/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-02496




01/27/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-02498




02/01/2021Filing FeeFiling Fee Paid. $250.00 from Kern Law, Ltd..  Check no. 5544. (SC)


02/01/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-03001




02/04/2021Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)21-03469




02/05/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-03518




02/08/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)21-03748




02/10/2021Notice of Appeal DocumentsFiled Appellant's Proof of Service on Settlement Judge. (SC)21-04003




02/19/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-05062




03/02/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-06146




03/03/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-06219




03/17/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/9/20. To Court Reporter: Angie Calvillo. (REJECTED PER NOTICE ISSUED ON 3/17/21.(SC)


03/17/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-07738




03/19/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/9/20. To Court Reporter: Angie Calvillo. (SC)21-07984




04/19/2021TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 12/9/20 and 2/26/21. (SC)21-11210




05/06/2021MotionFiled Appellant's Motion for Stay Pending Appeal. (SC)21-13056




05/07/2021Notice/IncomingFiled Respondent's Notice of Change of Counsel from Jory Garabedian to Anthony R. Sassi. (SC)21-13172




05/27/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-15305




05/28/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date is June 15, 2021. (SC)21-15332




06/03/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (Appellant's Motion for Stay Pending Appeal.). (SC).21-15758




06/03/2021Notice/IncomingFiled Proof of Service (Appellant's Motion for Stay Pending Appeal). (SC)21-15916




06/10/2021Order/ProceduralFiled Order Granting Stay. Appellants have filed a motion for stay pending appeal.  No opposition has been filed. Having considered the unopposed motion, we conclude that a stay is warranted.  Accordingly, we stay enforcement of the district court's January 5, 2021, order in case no. A-20-823711-C that is the subject of this appeal, pending further order of this court.  Further, appellants' unopposed request that any requirement to post a bond or alternate security be waived is granted.  The stay shall issue without the posting of a bond or other security.   (SC)21-16699




06/15/2021BriefFiled Appellant's Opening Brief. (SC)21-17191




06/15/2021AppendixFiled Appendix to Opening Brief. (SC)21-17193




06/25/2021Notice/IncomingFiled Notice of Appearance for Andrew H. Pastwick. (SC)21-18355




06/25/2021MotionFiled Respondent Sanam Limited's Motion for Reconsideration to this Court's June 10,2021 Order and in the Alternative, Motion for Clarification of the June 10, 2021 Order. (SC)21-18356




07/12/2021Order/ProceduralFiled Order.  Defendant in the district court proceedings, SANAM Limited has filed a motion for reconsideration or, in the alternative, for clarification of this court's June 10, 2021, order.  SANAM shall, within 14 days of the date of this order, file a response indicating whether it is a proper party to this appeal, and if so, provide appropriate documentation. The briefing schedule in this appeal shall be suspended pending further order of this court.   Appellants and Clear Recon Corp.  shall have 7 days from the filing of a response to file any reply.  This court defers ruling on SANAM's motion for reconsideration and/or clarification.  (SC)21-20016




07/23/2021MotionFiled Respondent's (Sanam Limited) Response to Order to Show Cause. (SC)21-21308




09/24/2021Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)21-27662




10/22/2021MotionFiled Appellant's Response to Order to Show Cause.  (SC)21-30511




01/03/2022Order/ProceduralFiled Order Reinstating Briefing and Clarifying Order.  This court concludes that this appeal may proceed at this time.  Respondents shall have 28 days from the date of this order to file and serve the answering briefs and any appendices.  Sanam's motion for reconsideration is denied.  The June 10, 2021, order is clarified as follows.  The court's order is hereby clarified to stay only the sale or transfer of the subject property.  (SC)22-00027




01/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  February 14, 2022.  (SC)22-03217




02/14/2022BriefFiled Respondent's (Clear Recon Corp) Answering Brief. (SC)22-04977




02/14/2022AppendixFiled Respondent's (Clear Recon Corp) Appendix to Answering Brief. Vol. 1 (SC)22-04978




02/14/2022BriefFiled Respondent's (SANAM Limited) Joinder to Clear Recon Corp. Answering Brief. (SC)22-04989




03/17/2022MotionFiled Appellants' Motion for Leave to File Extension of Time to File Reply Brief. (APPELLANT'S MOTION TO EXTEND TIME TO FILE REPLY BRIEF DETACHED AND FILED SEPARATELY). (SC)22-08536




03/25/2022Order/ProceduralFiled Order Granting Motions. The clerk shall detach the motion for extension of time to file the reply brief from the motion for leave and file it separately. Appellant's reply brief due: March 30, 2022. (SC)22-09340




03/25/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)22-09342




03/30/2022BriefFiled Appellants' Reply Brief. (SC)22-09960




03/31/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [We lift the stay imposed by this court on June 10, 2021 (as clarified by order entered on January 3, 2022). The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25185





Combined Case View